Undercofler, Presiding Justice.
Appellant was convicted of armed robbery and carrying a pistol without a license. He was sentenced respectively to fifteen years and one year imprisonment to run concurrently. He appeals upon the general grounds that the evidence is insufficient to support the verdicts and that the trial judge erred in overruling his motion to suppress evidence of a certain pistol.
The armed robbery was perpetrated on December 29, 1973, by entering the victim’s hotel room. A pistol was among the items stolen. On January 17, 1974, a police officer responded to a radio call directing him to a certain address. Upon arrival appellant’s brother stated appellant had beaten him and had in his possession two pistols which he believed were stolen. He stated appellant was then in the apartment of one Sandra Gail Crawford at an adjoining address. The brother and the officer went to the apartment and were admitted. The officer saw two bulges in appellant’s pockets which he recognized were made by pistols. He frisked the appellant and seized two pistols. One of the pistols, later identified by description and serial number, was that stolen in the armed robbery under review here. We find no error. The evidence, which included positive identification of the appellant by the victim, authorized the verdicts. The officer’s actions under the circumstances were authorized and evidence of the stolen pistol was admissible.

Judgment affirmed.


All the Justices concur.

Submitted January 17, 1975 —
Decided February 4, 1975.
B. L. Spruell, K. Reid Berglund, for appellant.
Lewis R. Slaton, District Attorney, H. Allen Moye, Assistant District Attorney, Arthur K. Bolton, Attorney General, for appellee.